Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION
Claims  68-88 are pending 
Claim  85 is  withdrawn from examination as being drawn to a nonelected specie. 
Claims 68-84 and 86-88  are  under consideration in the instant office action.
 
Election/Restrictions
Applicant’s election without traverse of the following species in their response dated 03/02/2022 is acknowledged.
Specie 1: Compound: Applicants elect the following compound 

    PNG
    media_image1.png
    157
    378
    media_image1.png
    Greyscale

Specie 2: Applicants elect genetic epilepsy.
During the search for the elected specie, other specie, specifically absence seizures was found, therefore the examination was expanded to include absence seizures.
	Claims 68-84 and 86-88, have been examined to the extent to which they are readable on the elected embodiment and the above identified nonelected species. Since art was found on a nonelected species, subject matter not embraced by the elected 
Claims  85 are withdrawn from examination as being drawn to a nonelected specie. 
Claims 68-84 and 86-88  are under examination and the requirement for restriction is made final.

Priority
	The present application claims priority to U.S. Provisional Application No. 62/437,589, filed on December 21, 2016.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 68-84 and 56-88  are rejected under 35 U.S.C. 103(a) as being unpatentable over by Pajouhesh et al. (US 2009/0298883) and Tringham et al.(Sci.Transl. Med.,  2012, volume 4, Issue 121 (pages 1-13)
Instant claims are drawn to a method of treating a subject in need thereof, the method comprising: orally administering to the following compound: 

    PNG
    media_image2.png
    148
    306
    media_image2.png
    Greyscale
wherein the subject has genetic epilepsy or absence seizures, and wherein: the dosage of the compound, or a pharmaceutically acceptable salt thereof, is about 10 mg or more; or the compound, or 
Pajouhesh et al. discloses a method of treating absence seizures in a subject in need thereof (para (0046), [0048], [0155)-[0157], Table 6), wherein the method comprises orally administering to the subject (para [0069]-[0070]) instantly elected compound (pg 80, Table 1, Compound No. 367) or a pharmaceutically acceptable salt thereof (para [0041]), wherein the dosage of the compound is about 10 mg or more (para [0070)) and can be used in combination with other pharmaceuticals [0064]. Pajouhesh discloses wherein the subject experiences at least one seizure per day (para [0152],[0155), baseline seizures), comprising at least 1-6 Hz (e.g., 3-4 Hz) SWD (para [0156]-[0157], frequency of 7 to 12 Hz; Table 6). Pajouhesh et al.  discloses  wherein the subject experiences a decrease in seizure SWDs upon administration of the compound (para (0156]-[0157), Table 6). Pajouhesh et al. discloses  a method of treating a genetic epilepsy in a subject in need thereof (para [0152], Genetic absence epilepsy rats), wherein the method comprises orally administering to the subject (para [0069]-[0070]) instantly claimed and elected compound (pg 80, Table 1, Compound No. 367) or a pharmaceutically acceptable salt thereof (para [0041]), wherein the dosage of the compound is about 10 mg or more (para [0070)). Pajouhesh et al.  further discloses  a method of modulating a T-type calcium channel in a subject (para [0046], [0139], Table 4),wherein the method comprises orally administering to the subject (para [0069]-[0070}) instantly claimed compound  (pg 80, Table 1, Compound No. 367) or a pharmaceutically acceptable salt thereof (para [0041]), wherein the dosage of the 
Tringham et al. discloses the instantly claimed compound as Z944 (Fig.1, Z944).  They disclose that this compound has preferential affinity for T-type Ca2+ channels in their inactivated state and also inhibits Cav3.2 channels in a frequency-dependent manner, as well as completely suppressed burst firing of thalamic reticular nucleus neurons (page 8, col.1,2nd para.) . They further disclose that Z944 reduced seizure activity and had pronounced effects on the electrophysiological characteristics of spike and wave discharge (SWD’s) in well-established GAERS absence epilepsy model (page 8, col.1, 3rd para). They disclose that the  marked effect of Z944 on seizures in GAERS may in part be a result of their submicromolar affinity for all three T-type channel isoforms; they are about 600 to 3800 times more potent than that for ethosuximide and valproate (page 8, col.2, 1st para). Upon administration to GAERS animals, Z941 and Z944 potently suppressed absence seizures by 85 to 90% via a mechanism distinct from the effects of ethosuximide and valproate, two first-line clinical drugs for absence seizures. They further disclose that the  ability of the T-type Ca2+ channel antagonists  such as Z944,  to inhibit absence seizures and to reduce the duration and cycle frequency of spike-and wave discharges suggests that these agents have a unique mechanism of action on pathological thalamocortical oscillatory activity distinct from current drugs used in clinical practice (abstract). They disclose that the Z944 was administered intrperitoneally at a dose of 10mg/kg and 30 mg/kg  (page 3, col.2, para 4).

Treatment of a subject with the instantly claimed compound with another antiepileptic drug would be prima facia obvious, since Pajouhesh et al. teaches that the compound can be used in combination with other pharmaceuticals, especially those with different mechanism of action [0064]. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…..The idea of combining them flows logically from their having been individually taught in the prior art”. In re Kerkhoven, 626 F .2d 846, 850 205 USPQ 1069, 1072 (CCPA 1980).
With regards to instant claims 74, Pajouhesh et al.  or Tringham et al.  does not specifically teach wherein the seizure lasts about 5 seconds or more. However, Pajouhesh does teach that the subjects tested have long absence seizure episodes 
With regards to instant claim 84, childhood absence seizures are very common and given the teachings that the claimed compound suppresses absence seiuzeres and that they can be administered to human, it would be prima facia obvious to treat a child suffering from absence seizures  with this agent.
With regards to instant claims 86-88, The references does t does not expressly teach a method of enhancing the potency of an inactivated T-type calcium channel in a subject (e.g., relative to a reference standard). However, Pajouhesh does teach methods for identifying compounds that act on inactivated calcium channels (para [0062]-[0063]). Based on such teachings of Pajouhesh, it would have been obvious to one of ordinary skill in the art to identify the capability of the compound toward enhancing the potency of an inactivated T-type calcium channel in a subject (e.g., relative to a reference standard), through routine experimentation, in order to establish therapeutic utility of said compound toward treating diseases associated with such enhancement in potency of inactivated T-type calcium channel.
Further with regards to claims 80-83, determination of dosage and regimen of treatment based on analysis of blood sample is well known in the pharmaceutical arts 

Conclusion
Claims 68-84 and 86-88 are rejected. No claims are allowed

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629